Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-21-2008

USA v. Brown
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1224




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Brown" (2008). 2008 Decisions. Paper 1551.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1551


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 07-1224


                          UNITED STATES OF AMERICA

                                           v.

                                  MILTON BROWN,
                                              Appellant

                                    _____________

           Appeal from a Final Judgment of the United States District Court
                             for the District of New Jersey
                          (D.N.J. Criminal No. 06-cr-00350)
                     District Judge: Honorable William J. Martini
                                     ____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                on February 8, 2008
                                  ____________

               Before: McKEE, AMBRO and ALDISERT, Circuit Judges

                               (Filed February 21, 2008)



                                       OPINION


PER CURIAM

      On appeal, Milton Brown challenges an enhancement of his sentence based on

facts that were neither admitted by him nor found beyond a reasonable doubt. He admits
that the issue he raises – whether the District Court erred in failing to apply the proof

beyond a reasonable doubt standard in determining the enhancement – was decided

adversely to him in United States v. Grier, 475 F.3d 556 (3d Cir. 2007) (en banc).

Although the issue has been decided by us, Brown seeks to preserve the issue in

anticipation of review by the Supreme Court.

       This panel does not have the authority to disturb the holding of an en banc decision

of this Court. Accordingly, the judgment of the District Court will be affirmed.

                                        ___________




                                              2